872 F.2d 930
CARPENTERS SOUTHERN CALIFORNIA ADMINISTRATIVE CORP.,Plaintiff-Appellant,v.J.L.M. CONSTRUCTION CO., INC., Defendant-Appellee.
No. 85-6338.
United States Court of Appeals,Ninth Circuit.
April 28, 1989.

Prior report:  9th Cir., 809 F.2d 594, rehearing granted and opinion vacated, 9th Cir., 840 F.2d 723.
Before POOLE and THOMPSON, Circuit Judges.


1
Appellants' motion to dismiss this appeal is granted.  The appeal has become moot by the State of California's suspension of the corporate appellee, J.L.M. Construction Co., Inc., by its inability and unwillingness to participate further in the appellate process, and by the appellant's desire to abandon the appeal as reflected by its motion for voluntary dismissal.  Fed.R.App.P. 42(b);  Shellman v. United States Lines, Inc., 528 F.2d 675, 677-78 (9th Cir.1975).


2
Appellant's motion to vacate the judgment of the district court from which this appeal was taken is granted.  See Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 205, 81 L.Ed. 178 (1936).


3
Accordingly, IT IS HEREBY ORDERED that this appeal is dismissed.  The judgment of the district court from which the appeal was taken is vacated.  This case is remanded to the district court with instructions to dismiss it.  See Great Western Sugar Co. v. Nelson, 442 U.S. 92, 94, 99 S.Ct. 2149, 2150, 60 L.Ed.2d 735 (1979).